UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4591


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD N. GARRIES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:03-cr-00069-HCM-TEM-1)


Submitted:    January 28, 2010              Decided:   February 16, 2010


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., SHUTTLEWORTH, RULOFF, SWAIN, HADDAD &
MORECOCK, PC, Virginia Beach, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Robert J. Seidel, Jr.,
Assistant  United   States  Attorney,   Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard N. Garries was convicted of one count of wire

fraud in violation of 18 U.S.C. § 1342 (2006).                  While serving

his three-year term of supervised release, Garries engaged in

conduct which resulted in his conviction on twenty-four felony

counts involving fraud, money laundering, false statements, and

structuring financial transactions.               Based on these convictions,

in conjunction with other related violations of his supervised

release, the district court revoked Garries’ supervised release

and imposed a twenty-four-month sentence for nine violations of

supervised release.     Garries appeals this sentence, arguing that

the district court erred by sentencing him beyond his six-to-

twelve-month advisory sentencing range.                  For the reasons that

follow, we affirm.

          We will affirm a sentence imposed after revocation of

supervised    release   if   it   is    within     the   prescribed   statutory

range and is not plainly unreasonable.               United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                District courts ultimately

have broad discretion to revoke a previous sentence and impose a

term of imprisonment up to the statutory maximum.                 Id. at 439.

Here, the district court imposed the maximum sentence, noting

that   Garries’    testimony       at       the    revocation    hearing     was

“unbelievable,”    “incredible,”        and   “preposterous.”         (JA   102).

We do not review credibility determinations on appeal, Glasser

                                        2
v. United States, 315 U.S. 60, 80 (1942), and find that Garries’

sentence was not plainly unreasonable.          Crudup, 461 F.3d at 437.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3